DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 1 — 2, 4 — 10, 12, 14 and 56 — 59 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Liu et al (U.S. Patent Application No. 2010/0108172 A1) in view of Warby
(U.S. Patent No. 2005/0092679 A1) and Ellul et al (U.S. 6,630,538 B1) and Yamaoka et al (U.S.
Patent No. 4,722,973).
With regard to Claims 1 — 2, 4 and 7, Liu et al disclose a flexible tube (tubing;
paragraph 0011) comprising a first polymer layer that is a liner comprising polyolefin (paragraph
0026) and a second polymer layer adjacent to the first polymer layer as shown in Figure 2 that
comprises a polyolefin (propylenic polymer; paragraph 0025) having a Shore A durometer
hardness of 50 to 85 Shore A (paragraph 0022); the tube is therefore free of an adhesive layer
between the first polymer layer and the second polymer layer, and consists of the first polymer
layer and second polymer layer; other polymers are not disclosed in the first polymer layer; the
first polymer layer therefore consists of the polyolefin. Although the disclosed range of hardness
is not identical to the claimed range, the disclosed range overlaps the claimed range. It would
have been obvious for one of ordinary skill in the art to select any value within the disclosed
range, including values that overlap the claimed range. MPEP 2144.05. The tube is for fluid
transfer in medical care, including a dispenser (paragraph 0040). Liu et al fail to disclose a polyolefin that is free of extractables and consists of a heterophasic polypropylene copolymer consisting of a two polymer system of a polypropylene matrix with a dispersed ethylene propylene rubber phase, having a density of less than 0.915 g/cc.
Warby teaches a polyolefin (polyethylene; paragraph 0043) that is free of extractables
(paragraph 0067) for the purpose of eliminating extractables from polyolefins that contact
pharmaceuticals (paragraph 0003).
It therefore would have been obvious for one of ordinary skill in the art to provide a
polyolefin that is free of extractables in order to contact pharmaceuticals as taught by Warby.
Ellul et al teach a polypropylene that is a homopolymer (column 4, lines 26 — 29)
comprising ethylene propylene copolymer (column 5, lines 52 — 57), that is heterophasic
because the ethylene propylene copolymer is micro — size particles (column 6, lines 61 — 62)
for the purpose of obtaining good processability and physical properties (column 1, lines 8 —
14).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
heterophasic polypropylene comprising a first polymer that is a polypropylene homopolymer
matrix, and that consists of the polypropylene, and the ethylene propylene copolymer, which is a
second polymer that consists of the ethylene propylene copolymer and which is dispersed within
the polypropylene matrix.
No other polymers are taught by Ellul et al. The heterophasic polypropylene would
therefore consist of a two polymer system. Less than 0.5% additives by weight is therefore
obtained.
Yamaoka et al teach a tube comprising rubber (column 1, lines 5 — 14) that is ethylene
propylene copolymer (column 6, lines 39 — 49) having a density less than 0.915 g/cc (column 11, lines 40 — 50), for the purpose of obtaining a tube that is highly flexible and has high tensile
strength (column 8, lines 49 — 60).
It therefore would have been obvious for one of ordinary skill in the art to provide for
ethylene propylene copolymer having a density that is less than 0.915 g/cc in order to obtain high
tensile strength and flexibility as taught by Yamaoka et al.
With regard to Claim 5, the second polymer layer disclosed by Liu et al comprises SEBS
(paragraph 0016).
With regard to Claim 6, the second polymer layer disclosed by Liu et al is a
polypropylene (paragraph 0013).
With regard to Claims 8 — 9, the second polymer layer disclosed by Liu et al comprises
a polyethylene (copolymer of polypropylene with ethylene; paragraph 0013) in the amount of
30% by weight to 60% by weight (paragraph 0019).
With regard to Claim 10, Warby et al teach an oil (paragraph 0060 of Warby et al).
With regard to Claim 12, the second polymer layer disclosed by Liu et al comprises a
styrenic block copolymer (paragraph 0016) in the amount of 40% by weight to 70% by weight
(paragraph 0019).
With regard to Claim 14, Liu et al do not require a first polymer layer comprising
additives; the claimed aspect of a layer that is substantially free of additives is therefore
disclosed by Liu et al.
With regard to Claims 56 — 59, the claimed burst pressure, surface roughness, milk
protein binding and biopharma protein would therefore be obtained.

ANSWERS TO APPLICANT’S ARGUMENTS
3.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 9 of the remarks dated February 23, 2022, that the use of the term ‘may’ to define the additives taught by Ellul et al does not mean that all additives are optional. 
However, the term does mean that all additives are optional, as no additives are explicitly excluded from the term ‘additives.’
Applicant also argues on page 9 that vulcanization with an additive is required in Ellul et al because it is disclosed that  ‘Those ordinarily skilled in the art will appreciate the appropriate quantities, types of cure systems and vulcanization conditions required to carry out the vulcanization of the rubber’ in column 7, lines 27 – 41.
However, vulcanization is not required, because an elastomer, therefore a rubber, that is non – cured, or alternatively is at least partially cured, is disclosed in column 1, lines 7 – 13. Also, the term ‘may’ is used to define vulcanization, in column 6, line 67. The term ‘may’ means that vulcanization is optional. Column 7, lines 27 – 41 also does not mean that vulcanization is required. Instead, it means that a cure system and vulcanization conditions are required if there is vulcanization.
Applicant also argues on page 9 that vulcanization with an additive is required in Ellul et al because the phrase ‘the fact that the rubber component is partially cured or fully cured’ is used in  column 7, lines 19 – 25.
However, the entire sentence is ‘The unique characteristic of dynamically cured compositions is that, notwithstanding the fact that the rubber component is partially or fully cured, the compositions can be processed and reprocessed by conventional plastic processing techniques such as extrusion, injection molding, blow molding, and compression molding.’ The phrase ‘the fact that the rubber component is partially cured or fully cured’ therefore does not mean that vulcanization is required. Instead, it means that vulcanization becomes a fact if the composition is dynamically cured.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782